DETAILED ACTION
The following is a Notice of Allowability in response to the Amendment received on 21 December 2021.  Claims 1-13 have been amended.  Claims 14 and 15 have been cancelled.  Claims 16 and 17 have been added.  Claims 1-13, 16 and 17 are now pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-13, 16 and 17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach obtaining external information representative of at least a weather condition, outside the laundry treatment machine, the weather condition being indicative of an odor condition, and controlling the operation of the laundry treatment machine in response to the external information received.
As per claim 16, the prior art of record taken alone or in combination fails to teach obtaining external information representative of a weather condition outside the laundry treatment machine, the weather condition being indicative of an odor condition in clothing being washed, and controlling the operating condition of the laundry treatment machine including the amount of detergent in response to the weather condition.


Drawings
The replacement drawing was received on 21 December 2021.  This drawing is acceptable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to electronic control is household appliances:
		USPN 9,451,031 B2 to Graziano et al.
		USPN 8,984,692 B2 to Balinski et al.
		EP Pub. No. 1403998 A2 to AISA

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        18 January 2022